Citation Nr: 1207991	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  08-26 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for a bilateral hearing loss disability.

2.	Entitlement to service connection for tinnitus.

3.	Entitlement to an initial compensable evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Wife



ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to September 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran and his wife testified at a Board hearing at the RO in St. Petersburg, Florida in November 2011.  This transcript has been associated with the file.

The issue of entitlement to an initial compensable evaluation for hemorrhoids is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The preponderance of the evidence establishes that the Veteran does not currently have a bilateral hearing loss disability for VA purposes.

2.	The Veteran's current tinnitus is not shown to be due to a disease or injury in service or to any incident of his military service.


CONCLUSIONS OF LAW

1.	A bilateral hearing loss disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).
2.	The Veteran's tinnitus was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in January 2007.  This letter advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

A VA examination was not provided in conjunction with the Veteran's claims for a bilateral hearing loss disability and tinnitus, and, as discussed below, the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  In the present case, there is no competent evidence of record to support a finding that the Veteran's claims are related to service.  The Veteran himself has provided statements that his bilateral hearing loss disability and tinnitus are related to service, however as he is not competent to provide evidence of a diagnosis or etiology of a condition, the record is silent for a nexus between the Veteran's current disabilities and his active service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  The Veteran has not satisfied all the elements of McLendon; therefore, VA is not required to provide him with a VA examination for his claim.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).
Bilateral Hearing Loss Disability

The Veteran contends that he suffers from a bilateral hearing loss disability as the result of exposure to noise in-service.  In a June 2008 statement he indicated that he had been an ammunition handler, with no hearing protection, and had to work around a large electric exhaust fan, with no hearing protection.  See also November 2011 Board hearing transcript.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  As discussed below, at no time has the Veteran suffered from a bilateral hearing loss disability for VA purposes.

The Veteran's DD-214 indicates his MOS was that of a Ship Servicemember.  This position has been identified as an occupation where there was a low probability of noise exposure.  See Duty MOS Noise Spreadsheets, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, September 2, 2010).  However, the Board has noted the Veteran's statements that he was exposed to noise while performing other tasks aboard the USS Pocono. 

In reviewing the service treatment records the Veteran was afforded an audiogram at entrance to service in June 1967.  A November 1967 statement, when the Veteran actually entered service, indicated the Veteran's health had not changed since the June 1967 examination.  

Prior to November 1967, military audiometric results were reported in American Standards Association (ASA) units; VA used ASA units prior to July 1966.  However, in July 1966, VA adopted International Organization for Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  The military audiogram in the instant case conducted in June 1967 must be converted from ASA to ISO units.  Essentially, this means adding 10 decibels to the reported findings in most frequencies, the exceptions being adding 15 decibels at 250 and 500 Hertz and 5 decibels at 4000 Hertz.

At the June 1967 examination, the Veteran's pure tone thresholds, in decibels, converted to ISO units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
-
5
LEFT
15
10
10
-
5

At his June 1971 separation examination the Veteran's hearing was noted to be 15/15 on each ear.  There is no evidence in the Veteran's service treatment records that he complained of, or was diagnosed with, any hearing loss while in-service.  As such, the Board observes there is no evidence the Veteran suffered from a hearing loss disability while in-service for VA purposes under 38 C.F.R. § 3.385.  The Board will next review post-service treatment records to evaluate if service connection is warranted for a bilateral hearing loss disability.

In an August 2004 VA treatment record the Veteran denied any hearing problems.  

The Veteran submitted a private audiogram from November 2006.  The examiner found that the Veteran's hearing was within normal limits for both his right and left ears.  

A May 2008 VA audiolgical treatment record noted that the Veteran denied any decrease in hearing ability.  He said he had no problems hearing with additional noise such as the television or the phone.  Pure tone audiometry was within normal limits at all frequencies.  His word recognition was 100 percent, bilaterally.  His speech reception threshold was 10 decibels, bilaterally. At his November 2011 Board hearing the Veteran reported he did not use hearing aids, but his wife testified that he did turn the volume up loudly when watching television.

As noted above, there is no competent evidence of record to show that the Veteran has a current bilateral hearing loss disability per VA regulation.  38 C.F.R. § 3.385.

Service connection may also be granted for a chronic disease, including hearing loss, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  However, there is no evidence that the Veteran suffered from a bilateral hearing loss disability within one year of separation from service.

As such, at no time during the appeal period did the Veteran have a bilateral hearing loss disability for VA purposes.  Id.

Without a current diagnosis of a disability, the Board cannot grant service connection.  To prevail on the issue of service connection, a current disability must have existed on or after the date of application for that disability.  See 38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (agreeing that the requirement that a claimant have a current disability before service connection may be awarded is satisfied when a claimant has a disability at the time a VA claim is filed or during the pendency of that claim.).

While the Board appreciates the Veteran's honorable service, there is no competent evidence of a current diagnosis of a bilateral hearing loss disability for VA purposes.  Accordingly, the Veteran's claim for service connection must be denied.

Tinnitus

The Veteran is alleging that his tinnitus was caused by exposure to noise while in-service.  For this reason, the Veteran believes his claim for service connection should be granted.

As noted above, the Veteran was provided medical examinations at both entrance and separation to service.  In his June 1967 entrance medical examination he reported no tinnitus and checked the box indicating he had no "ear trouble" on his Report of Medical History.  Although the Veteran was seen in-service with various other medical complaints, at no time did he report that he was suffering from ringing in his ears.  See e.g., December 1967 service treatment record with complaints of cold symptoms, May 1968 service treatment record with complaints of a minor head cold, and January 1971 service treatment record with complaints of nausea, fever, and chills.  At his separation examination in June 1971 he again did not report that he was suffering from tinnitus.

In short, the records are devoid of any complaints, diagnoses, or treatments consistent with an in-service incurrence of tinnitus.  The lack of findings of record of an in-service incurrence of tinnitus weighs against the Veteran's assertion that he suffered this disability in-service.

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  For the reasons discussed below, the Board concludes it has not.

The first post service complaint of tinnitus comes from a private treatment record in November 2006, approximately 35 years after separation from service.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

The Board notes that in the November 2006 private treatment record the Veteran reported that he suffered from tinnitus.  A December 2006 statement from the Veteran's wife indicated that the Veteran complained of ringing in his ears and had to sleep with a fan next to his bed.  In a May 2008 VA treatment record the Veteran also indicated he had been exposed to noise in the military and now suffered from tinnitus.  He also said his tinnitus started in 1973, after service.  At his November 2011 Board hearing the Veteran also testified that he slept with a fan by his bed approximately 1-2 times a month to create white noise when he could not fall asleep.

The Board is mindful of the fact that tinnitus is a disability that lends itself to lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, as noted above, the Board observes the Veteran did not complain of tinnitus at any medical examination in-service.  Moreover, although the Veteran was treated at the VA Medical Center, he did not complain of tinnitus until a May 2008 treatment record.  See e.g., August 2004 VA treatment record noting hypertension, diabetes, sleep apnea, and prostate nodule and March 2005 record noting hypertension, diabetes, and macular degeneration.  At no point prior to the November 2006 private treatment record did the Veteran complain of tinnitus.  Apart from stating the onset of tinnitus began in-service in his claim for benefits, the Veteran has never indicated that he has suffered from tinnitus since service.  Moreover, no medical professional has linked the Veteran's tinnitus to service.

To the extent that the Veteran asserts that tinnitus is related to service, his opinion does not otherwise constitute competent nexus evidence as to the existence of any relationship between the claimed tinnitus and in-service noise exposure involves a medically complex question that he does not have the expertise to answer.  

In light of all the evidence of record, the Board finds the evidence weighs against the Veteran's assertions that he suffered from tinnitus while in-service and that any current tinnitus is related to service.  The normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service are also probative evidence against the claim for service connection.  The Board concludes service connection must be denied.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim of service connection for tinnitus must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The Veteran contends that the severity of his service-connected hemorrhoids warrants a new VA examination.  See e.g., November 2011 VA examination.  The Veteran was previously examined in May 2007, however he stated at his November 2011 Board hearing that his hemorrhoids caused fecal leakage and bleeding and he has been diagnosed with a low iron count, which could indicate anemia.  On his July 2008 VA Form 9 the Veteran also stated his hemorrhoids were large or thrombotic, irreducible, with excessive redundant tissue, and frequent recurrences.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  As such, the claim should be remanded for an updated VA examination to determine the severity of the Veteran's hemorrhoids.  

The Board further notes that the most recent VA treatment records in the claims file are from July 2008.  On remand, the RO should make efforts to obtain all outstanding treatment records at any VA treatment facility from July 2008 through the present.

Accordingly, the case is REMANDED for the following action:

1.	Obtain all of the Veteran's outstanding VA treatment records for the period from July 2008 through the present.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

2.	Schedule the Veteran for an examination in order to determine the current level of severity of his service-connected hemorrhoids.  The claims folder and a copy of this REMAND must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  All necessary tests should be performed.  In addition to other results, the examiner should state:

      a)  Whether the Veteran's hemorrhoids cause persistent bleeding, secondary anemia, or fissures, and 
      
      b)  Whether the Veteran's hemorrhoids are large or thrombotic, irreducible, have excessive redundant tissue, or evidence frequent recurrences.

The examiner should also provide an opinion concerning the impact of the Veteran's hemorrhoids on his ability to work and whether his hemorrhoids cause marked interference with his employment or, in the alternative, render him unable to secure or maintain substantially gainful employment.  

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.  

3.	After the above development is completed and any other development that may be warranted, readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


